



DIRECTORS ANNUAL COMPENSATION PROGRAM
AXIS Capital Holdings Limited (the “Company”) has established the Directors
Annual Compensation Program (the “Program”) to compensate the directors of the
Company for their service to the Board of Directors (the “Board”) and its
committees. The terms of the Program are as set forth herein.
1.    Eligibility. Any member of the Board who is not an employee of the Company
or any of its subsidiaries shall be entitled to the compensation specified
herein and shall be a “Participant” in the Program from and after January 1 of
each year or, if later than January 1, the date on which such person becomes a
member of the Board and is otherwise eligible to participate in the Program.
2.    Compensation. Each Participant shall be entitled to a retainer amount
determined annually by the Board, in consultation with the Compensation
Committee of the Board (the “Committee”) based upon service on January 1 of the
service year consisting of: (i) an annual retainer for board service plus
additional retainers for service as Lead Independent Director and for service as
non-employee Chairman of the Board, if applicable (“Board Retainers”), of which
50% of the aggregate amount shall be paid in AXIS common shares with the
remaining 50% payable in either cash or AXIS common shares, in accordance with
the Participant’s annual elections; and (ii) an annual retainer for committee
service plus additional retainers for service as committee chair, if applicable
(“Committee Retainers”) which shall be paid in accordance with the Participant’s
annual elections, in each case as set forth on Attachment A hereto.
3.    Election of Common Shares in Lieu of Cash. Participants may elect to
receive common shares of the Company in lieu of: (i) the remaining 50% of the
aggregate amount of Board Retainers; (ii) all or 50% of the aggregate amount of
Committee Retainers, in each case by notifying the Company of such elections
prior to January 1 of the year for which the election will be effective. The
number of common shares issued to Participants pursuant to such elections will
be based on the closing fair market value of the shares of the Company’s common
stock on the tenth trading day in January of each year.
4.    Payment. Prior to January 31, Participants shall receive a lump sum cash
payment for the cash portions of their retainers for that year (or, in the case
of any person who becomes a Participant after January 31 of a fiscal year, as
soon as practicable after the date on which such person becomes a Participant,
the retainers will be pro-rated as provided for in Attachment A). No retainers
will be recouped in the event board service or committee service ceases prior to
the end of the applicable service year.
5.    Interpretation of Program. The Committee shall have the authority to
administer and to interpret the Program. Any such determinations or
interpretations made by the Committee shall be binding on all Participants.
6.    Governing Law. The Program shall be governed by the laws of Bermuda.
7.    Successors. All obligations of the Company under the Program shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.




--------------------------------------------------------------------------------




8.    Amendment and Termination. This Program may be amended or terminated at
any time by the Board; provided, that no amendment shall be given effect to the
extent that it would have the effect of reducing a Participant’s existing awards
under the Program.






--------------------------------------------------------------------------------





ATTACHMENT A
AXIS CAPITAL HOLDINGS LIMITED
NON-EMPLOYEE DIRECTOR COMPENSATION
 
(effective as of January 1, 2019)
 
Compensation
 
1)
Annual retainer of $200,000 for all non-employee directors serving on the Board
as of January 1 of each year. Members of the Board who become Participants after
January 1 of any year shall be entitled to a pro-rated amount based on months of
service in that year, with eligibility for the full annual retainer commencing
as of January 1 of the subsequent year.



2)
Committee members receive the following annual retainer:

    
Committee Member
Annual Retainer
Corporate Governance and Nominating Committee
$
7,500
Finance Committee
$
10,000
Compensation Committee
$
10,000
Risk Committee
$
10,000
Audit Committee
$
15,000



3)
Committee Chairs receive the following additional annual retainer:

 
Committee Chair
Annual Retainer
Corporate Governance and Nominating Committee
$
7,500
Finance Committee
$
10,000
Compensation Committee
$
15,000
Risk Committee
$
20,000
Audit Committee
$
30,000

 
4)
The Lead Independent Director receives an additional annual retainer of $15,000.



5)
In addition to the compensation described above that is payable to non-employee
directors, a non-employee Chairman of the Board shall receive an additional
annual retainer of $150,000, pro-rated based on months of service as Chairman of
the Board in the applicable year.



Equity Compensation in lieu of Cash
 
Each non-employee director may elect to receive common shares of the Company in
lieu of: (i) 50% of their aggregate Board Retainer that remains after the
Company’s issuance of AXIS common shares equivalent to 50% of the aggregate
Board Retainer; and (ii) all or 50% of their aggregate annual Committee
Retainers, based on the closing fair market





--------------------------------------------------------------------------------




value of the Company’s common shares as of the tenth trading day in January of
each year, pursuant to the elections made under a Participation Agreement.



